Exhibit 10.4

 

 

THIRD AMENDMENT TO

CREDIT AGREEMENT

Dated as of August 6, 2013

among

CACI INTERNATIONAL INC,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, US Swing Line Lender and L/C Issuer,

and

The Lenders Party Hereto

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Manager

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of August 6, 2013 to the Credit
Agreement referenced below is by and among CACI International Inc, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and Bank of
America, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
October 21, 2010 among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and all the Lenders have agreed to the requested modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

2. 1 The following defined terms are added to Section 1.01:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.09 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest is
or becomes excluded in accordance with the first sentence of this definition.

 

1



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contact participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Refinancing Facility” means an Incremental Facility (or portion thereof) which
refinances one or more tranches of term loans and/or revolving facilities
(including revolving loans thereunder) under this Agreement; provided that the
portion of any Incremental Facility that is deemed a Refinancing Facility shall
be limited to the amount equal to the aggregate principal amount of the term
loans and/or revolving facilities being refinanced plus unpaid accrued interest
and premium (if any) thereon and underwriting discounts, fees, commissions and
expenses incurred in connection therewith.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Specified Loan Party” means, at any time, any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 4.09).

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

2.2 In the definition of “Applicable Percentage” in Section 1.01 the following
phrase is added to the last sentence after “hereto” and before the comma:

or in any documentation executed by such Lender pursuant to clause (iv) of the
second proviso in Section 11.01

2.3 In clause (a) of the definition of “Arranger” in Section 1.01 “Banc of
America Securities LLC” is amended to read “Merrill Lynch, Pierce, Fenner &
Smith Incorporated”.

2.4 The definition of “Change in Law” in Section 1.01 is amended to read as
follows:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of

 

2



--------------------------------------------------------------------------------

law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

2.5 In clause (a)(i) of the definition of “Eurodollar Base Rate” in Section 1.01
all references to “BBA LIBOR” are amended to read “LIBOR” and the following
phrase is inserted immediately after “the British Bankers Association LIBOR
Rate”:

or the successor thereto as approved by the Administrative Agent if the British
Bankers Association is no longer making a LIBOR rate available.

2.6 In the definition of “Excluded Taxes” in Section 1.01 in the fourth
parenthetical of clause (a) “form” is amended to read “former” and in clause
(e) the following phrase is deleted:

as a result of such recipient’s failure to comply with the requirements of FATCA
to establish an exemption from such withholding tax.

2.7 The definition of “FATCA” in Section 1.01 is amended to read as follows:

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

2.8 Clause (c) of the definition of “Guarantors” in Section 1.01 is amended to
read as follows:

(c) with respect to (i) obligations under any Swap Contract between any
Subsidiary and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 8.03(d) and obligations under Treasury Management
Agreement between any Subsidiary and any Lender or Affiliate of a Lender, the
Borrower, and (ii) the payment and performance by each Specific Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations, the
Borrower and.

2.9 The definition of “Maturity Date” in Section 1.01 is amended to read as
follows:

“Maturity Date” means August 6, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

2.10 In the definition of “Obligations” in Section 1.01 the following phrase is
inserted at the end of such definition:

; provided, further that “Obligations” of a Guarantor shall exclude any Excluded
Swap Obligations of such Guarantor.

 

3



--------------------------------------------------------------------------------

2.11 In clause (c) of the definition of “Revolving Commitment” in Section 1.01
the following phrase is inserted after “hereto” and before the comma:

or in any documentation executed by such Lender pursuant to clause (iv) of the
second proviso in Section 11.01

2.12 In clause (i) of Section 2.02, the two references to “LIBOR” are amended to
read “Eurodollar.”

2.13 In clause (e) of Section 2.03 clauses (iv) and (v) are renumbered as
clauses (vii) and (viii) and new clauses (iv), (v) and (vi) are added to read as
follows:

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received after such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP as applicable.

2.14 Section 2.03(f) is amended to add the following sentence at the end of the
existing language:

The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

2.15 Section 2.03(g) is amended to read as follows:

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT – IFSA), or the Institute of
International Banking Law and Practice, whether or not any Letter of Credit
chooses such law or practice.

 

4



--------------------------------------------------------------------------------

2.16 The table in Section 2.07(c) is amended to read as follows:

 

Payment Dates

   Principal Amortization
Payment  

September 30, 2013

   $ 0   

December 31, 2013

   $ 1,875,000.00   

March 31, 2014

   $ 1,875,000.00   

June 30, 2014

   $ 1,875,000.00   

September 30, 2014

   $ 1,875,000.00   

December 31, 2014

   $ 1,875,000.00   

March 31, 2015

   $ 1,875,000.00   

June 30, 2015

   $ 1,875,000.00   

September 30, 2015

   $ 1,875,000.00   

December 31, 2015

   $ 1,875,000.00   

March 31, 2016

   $ 1,875,000.00   

June 30, 2016

   $ 1,875,000.00   

September 30, 2016

   $ 1,875,000.00   

December 31, 2016

   $ 3,750,000.00   

March 31, 2017

   $ 3,750,000.00   

June 30, 2017

   $ 3,750,000.00   

September 30, 2017

   $ 3,750,000.00   

December 31, 2017

   $ 3,750,000.00   

March 31, 2018

   $ 3,750,000.00   

June 30, 2018

   $ 3,750,000.00   

Maturity Date for the Term Loan

    
  Unpaid principal balance
of the Term Loan   
  

2.17 Section 3.01(c)(ii) is amended to read as follows:

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefore,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L.C. Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 1.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lending or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Documents against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

5



--------------------------------------------------------------------------------

2.18 In Section 3.01(e)(iii) the phrase “use best efforts to” is deleted.

2.19 In the first sentence of clause (b) of Section 3.04 “or liquidity” is added
between “capital” and “requirements.”

2.20 A new Section 4.09 is added to read as follows:

4.09 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
4.09 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section 4.09 to constitute, and this Section 4.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

2.21 A new Section 6.21 is added to read as follows:

6.21 OFAC.

Neither the Borrower nor any Subsidiary nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, Affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in any Designated Jurisdiction.

2.22 Section 7.11 is amended to read as follows:

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions to refinance the Existing Indebtedness
and for working capital, capital expenditures and other general corporate
purposes and not (a) in contravention of any Law or prohibited by this Agreement
or (b) to directly or indirectly, use the proceeds of any Loan or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding is the subject of Sanctions, or in any manner that
will result in

 

6



--------------------------------------------------------------------------------

a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender or otherwise) of Sanctions.

2.23 In Section 8.02(p)(i)(A) the reference to “$250 million” is amended to read
“$300 million”.

2.24 Section 9.03 is amended to add two new paragraphs after the existing
language to read as follows:

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 9.03.

Notwithstanding the foregoing, Obligations arising under any Swap Contract or
any Treasury Management Agreement shall be excluded from the application
described above if the Administrative Agent has not received written notice,
together with such supporting documentation as the Administrative Agent may
request, from the Lender or Affiliate of a Lender (or Person that was a Lender
or an Affiliate of a Lender on the date such Person entered into such Swap
Contract or Treasury Management Agreement) party to such Swap Contract or
Treasury Management Agreement, as the case may be. Each Lender or Affiliate of a
Lender (or Person that was a Lender or an Affiliate of a Lender on the date such
Person entered into such Swap Contract or Treasury Management Agreement) party
to any Swap Contract or Treasury Management Agreement not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

2.25 The first paragraph of Section 10.01 is amended to add the following two
sentences to the end thereof:

It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only and administrative relationship between contracting
parties.

2.26 The first sentence of Section 10.03 is amended to add “, and its duties
hereunder shall be administrative in nature” after “Documents.”

2.27 Section 10.05 is amended to add the following sentence after the existing
language:

The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

7



--------------------------------------------------------------------------------

2.28 New Section 10.11 is added:

10.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Lender or Affiliate of a Lender (or Person that was a Lender or an Affiliate
of a Lender on the date such Person entered into such Swap Contract or Treasury
Management Agreement) party to any Swap Contract or Treasury Management
Agreement that obtains the benefit of the provisions of Section 9.03, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under any Swap Contract or
any Treasury Management Agreement except to the extent expressly provided herein
and unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the Lender or Affiliate of a Lender (or Person that was
a Lender or an Affiliate of a Lender on the date such Person entered into such
Swap Contract or Treasury Management Agreement) party to such Swap Contract or
Treasury Management Agreement, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any Swap
Contract or any Treasury Management Agreement in the case of a Maturity Date.

2.29 In clause (iv) of the second proviso of Section 11.01 clause (A) is amended
to read as follows:

(A) the aggregate principal amount of all Incremental Facilities shall not
exceed the sum of (x) $250 million plus (y) the maximum amount, if any, such
that after giving effect to the incurrence of such Incremental Facility on a Pro
Forma Basis (assuming for purposes of this calculation that all Revolving
Facilities (including any Incremental Revolving Facility or Incremental
Revolving Increase) are fully drawn) (1) in the case of any Incremental Facility
other than a Refinancing Facility, the Consolidated Senior Secured Leverage
Ratio recomputed as of the end of the Applicable Period would not be greater
than 2.75:1.0 and (2) in the case of any Incremental Facility, the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period; provided that for purposes of
this sub-clause (y) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating the requirements set
forth in sub-clauses (y)(1) and (y)(2) above are satisfied.

2.30 In clause (iv) of the second proviso of Section 11.01 clause (I)(1) is
amended to read “Reserved”.

2.31 In clause (iv) of the second proviso of Section 11.01 clause (J) is amended
to read “Reserved”.

 

8



--------------------------------------------------------------------------------

2.32 In clause (iv) of the second proviso of Section 11.01 clause (K)(3) is
amended to read “Reserved”.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

(a) Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment executed by the Loan Parties and the Lenders.

(b) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the extent requested by the Administrative Agent.

(c) Certified Resolutions. Receipt by the Administrative Agent of such
certificates of resolutions or other action of the Loan Parties authorizing and
approving this Amendment.

(d) Fees. Receipt by the Administrative Agent, the Arranger and the Lenders of
all fees required to be paid on or before the effective date of this Amendment.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents (except as expressly set forth in Section 2 above).

7. Reaffirmation of Security Interests. Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever,
(b) confirms its guaranty of the Obligations and its grant of a security
interest pursuant to the Collateral Documents in its assets that constitute
Collateral as collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guaranty and grant continues
in full force and effect in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

 

9



--------------------------------------------------------------------------------

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.

 

BORROWER:    CACI INTERNATIONAL INC, a Delaware corporation    By:   

/s/ Thomas A. Mutryn

      Name:    Thomas A. Mutryn       Title:    Executive Vice President, Chief
Financial Officer & Treasurer GUARANTORS:    CACI PRODUCTS COMPANY, a Delaware
corporation    CACI PRODUCTS COMPANY CALIFORNIA, a California corporation   
CACI, INC.-FEDERAL, a Delaware corporation    CACI, INC.-COMMERCIAL, a Delaware
corporation    CACI TECHNOLOGIES, INC., a Virginia corporation    CACI DYNAMIC
SYSTEMS, INC., a Virginia corporation    CACI PREMIER TECHNOLOGY, INC., a
Delaware corporation    CACI MTL SYSTEMS, INC., a Delaware corporation    CACI
SYSTEMS, INC., a Virginia corporation    CACI-CMS INFORMATION SYSTEMS, INC, a
Virginia corporation    CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation
   R.M. VREDENBURG & CO., a Virginia corporation    CACI-WGI, INC., a Delaware
corporation    CACI SECURED TRANSFORMATIONS, INC., a Florida corporation   
CACI-NSR, INC., a Delaware corporation    CACI TECHNOLOGY INSIGHTS, INC., a
Virginia corporation    CACI-ATHENA, INC., a Delaware corporation    BUSINESS
DEFENSE AND SECURITY CORPORATION,    a Virginia corporation    CACI-ISS, INC., a
Delaware corporation    CACI-SYSTEMWARE INC., a California corporation   
APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation    TECHNIGRAPHICS, INC.,
an Ohio corporation    PANGIA TECHNOLOGIES, LLC, a Nevada limited liability
company    DELTA SOLUTIONS AND TECHNOLOGIES, INC. a Virginia corporation   
ADVANCED PROGRAMS GROUP, LLC, a Virginia limited liability company    APG INTEL,
LLC, a Virginia limited liability company    PARADIGM HOLDINGS, INC. Nevada
corporation    PARADIGM SOLUTIONS CORPORATION, a Maryland corporation    TRINITY
INFORMATION MANAGEMENT SERVICES, INC.    a Nevada corporation    EMERGINT
TECHNOLOGIES, INC., a Georgia corporation    IDL SOLUTIONS, INC., a Wisconsin
corporation       By:   

/s/ Thomas A. Mutryn

      Name:    Thomas A. Mutryn       Title:    Executive Vice President, Chief
Financial Officer & Treasurer

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent    By:
  

/s/ Roberto Salazar

      Name:    Roberto Salazar       Title:    Vice President   

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:    BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
   By:   

/s/ Michael J. Radcliffe

      Name:    Michael J. Radcliffe       Title:    Senior Vice President      
SUNTRUST BANK       By:   

/s/ David Simpson

      Name:    David Simpson       Title:    Vice President       WELLS FARGO
BANK, NATIONAL ASSOCIATION    By:   

/s/ Scott Santa Cruz

      Name:    Scott Santa Cruz       Title:    Managing Director       JPMORGAN
CHASE BANK, N.A.       By:   

/s/ Anthony Galea

      Name:    Anthony Galea       Title:    Vice President       CITIZENS BANK
OF PENNSYLVANIA       By:   

/s/ Leslie Grizzard

      Name:    Leslie Grizzard       Title:    Senior Vice President       PNC
BANK, NATIONAL ASSOCIATION       By:   

/s/ D. Jermaine Johnson

      Name:    D. Jermaine Johnson       Title:    Senior Vice President      
ROYAL BANK OF CANADA       By:   

/s/ Benjamin Thomas

      Name:    Benjamin Thomas       Title:    Authorized Signatory      
BARCLAYS BANK PLC       By:   

/s/ Irina Dimova

      Name:    Irina Dimova       Title:    Vice President   

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

   BRANCH BANKING AND TRUST COMPANY    By:   

/s/ John K. Perez

        Name:    John K. Perez         Title:    Senior Vice President        
TD BANK, N.A.    By:   

/s/ William Panagis

        Name:    William Panagis         Title:    Vice President         U.S.
BANK NATIONAL ASSOCIATION    By:   

/s/ Mark Irey

        Name:    Mark Irey         Title:    AVP         CAPITAL ONE, N.A.   
By:   

/s/ Todd W. Rowley

        Name:    Todd W. Rowley         Title:    Senior Vice President        
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH    By:   

/s/ Christopher Reo Day

    

/s/ Jean-Marc Vauclair

   Name:    Christopher Reo Day      Jean-Marc Vauclair    Title:    Authorized
Signatory      Authorized Signatory    THE NORTHERN TRUST COMPANY    By:   

/s/ Lisa DeCristofaro

        Name:    Lisa DeCristofaro         Title:    Senior Vice President     
   FIRST COMMONWEALTH BANK         By:   

/s/ C. Forrest Tefft

        Name:    C. Forrest Tefft         Title:    Executive Vice President
        CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH    By:   

/s/ Eric Y.S. Tsai

        Name:    Eric Y.S. Tsai         Title:    V.P. & G.M.     

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

   TAIPEI FUBON COMMERCIAL BANK, CO., LTD.    By:   

/s/ Robin S. Wu

      Name:    Robin S. Wu       Title:    VP & Deputy General Manager   